Citation Nr: 1738262	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial evaluation in excess of 10 percent disabling for a right ankle sprain.

4.  Entitlement to a higher initial evaluation in excess of 10 percent disabling for a left ankle sprain.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service with the Marine Corps from February 1985 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which granted service connection for left and right ankle sprains, and denied service connection for bilateral hearing loss and tinnitus. 

In November 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2016).  

In February 2012, the Veteran was afforded a VA audiological examination to determine the nature and etiology of claimed bilateral hearing loss and tinnitus.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but opined that both conditions were less likely than not related to the Veteran's active service, reasoning that service treatment records were silent for complaints of acoustic trauma, hearing loss or tinnitus.  The Board notes that within a January 2012 request for a VA audiological examination, the RO conceded the Veteran's exposure to excessive noise and/or acoustic trauma in service, as his military occupational specialty (MOS) was Anti-tank Assaultman.  See DD Form 214.  During a November 2016 videoconference hearing, the Veteran also testified that his MOS included shoulder-fired missiles, with a secondary MOS in demolitions, and within a February 2013 VA Form 9, he highlighted that his service treatment records show he sought treatment for a perforated ear drum in February 1982.  Given the Veteran's competent reports and the medical evidence of record, the Board similarly concedes that the Veteran was exposed to acoustic trauma in service.  

Further, within a November 2013 videoconference hearing, the Veteran and his representative contested the adequacy of the February 2012 VA orthopedic examination of his right and left ankle sprains, which is his most recent VA compensation examination.  The United States Court of Appeals for Veterans Claims (the Court) has held that to be adequate, a VA examination of the joints should involve testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  The February 2012 VA examination report does not include such findings.  The Board finds that a new VA examination is necessary as VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account court precedent as well as records of prior medical treatment, so that the rating of the disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, the Board finds that VA examinations and medical opinions are necessary to ascertain the current severity of the Veteran's service-connected right and left ankle sprains and to determine whether the Veteran's diagnosed bilateral sensorineural hearing loss and tinnitus are etiologically related to his conceded acoustic trauma experienced in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA orthopedic examination to determine the current severity of his service-connected right and left ankle sprains.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.

The examiner should specifically address the Veteran's functional loss, and loss of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  For all measured ranges of motion, the VA examiner should identify at what point pain begins. 

The VA examiner should, if feasible, estimate any additional loss of motion (in degrees) due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness. If it is not if feasible estimate the degree of any additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness, the VA examiner must provide an opinion explaining why such loss motion could not could not feasibly be determined.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a new VA examination with an appropriate examiner to determine the etiology of diagnosed bilateral sensorineural hearing loss and tinnitus.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The examiner is requested to provide the following opinions:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed bilateral sensorineural hearing loss is etiologically related to service, to include as related to conceded exposure to acoustic trauma?

(b) Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed tinnitus is 
etiologically related to service, to include as related to conceded exposure to acoustic trauma?

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, a February 1982 note within the Veteran's service treatment records showing treatment for a perforated ear drum, as well as the Veteran's reports of experiencing both hearing loss and tinnitus soon after service separation within the  November 2016 Videoconference Hearing Transcript.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




